On Rehearing.
BREAUX, C. J.
The opinion and judgment of this court is amended so as to decree that Solomon Reinach shall return to J. Charles Jung the sum of ?225, the amount deposited by him on the day of the contract of adjudication, viz., July 4, 1906.
This amendment being made, the application of the appellant for a rehearing is refused.
Now, as to the application of appellee for a rehearing:
The property was adjudicated to J. Charles Jung on February 4, 1906.
At that date the seller had not complied with Civ. Code, art. 2606. He had no written authorization. The article requires written evidence.
On the 19th day of June following, the seller tendered title.
His signature to the title was not equivalent to a written authorization.
A written authorization should have been given before the sale as provided in the article. There is not a scratch of a pen to show such authorization before the sale. The tender was made some six months after the adjudication.
Application for rehearings refused.